824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Albert MORGAN, Jr., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1163.
United States Court of Appeals, Federal Circuit.
June 10, 1987.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
SKELTON, Senior Circuit Judge.

DECISION

1
Albert Morgan, Jr.  (Morgan) appeals from a final judgment of the United States Claims Court (Docket No. 358-86C) granting the Government's motion for summary judgment, which upheld a decision of the Army Board for the Correction of Military Records (the ABCMR) denying Morgan's claim of Army-service disability due to alleged sarcoid arthritis while serving in the Army.  We affirm.

OPINION

2
Morgan served in the United States Army for two years (1969-1971).  In 1971 he complained of pain in both knees.  A physical examination showed that he had chrondromacia patellae.  He was discharged from the Army on July 11, 1971, after being found medically qualified for separation.  He was examined five times by the Veterans Administration (VA).  After a VA examination in March 1980, he was awarded 30 percent disability for sarcoidosis and 60 percent for sarcoid arthralgia (70 percent combined), all of which were nonservice-connected ratings.  Service-connected knee disability was rated zero percent.  He appealed to the Board of Veterans Appeals (VA Board) on May 27, 1983, and obtained a service-connected knee disability rating of 10 percent based on a diagnosis of degenerative joint disease, i.e., arthritis.  The VA Board resolved the service origin issue in favor of Morgan on the presumption in 38 C.F.R. Sec. 3.102 (1982).


3
In March 1984, Morgan filed a petition with the Army Board for the Correction of Military Records (ABCMR), asking that his medical record be corrected to show that he had sarcoid arthritis instead of degenerative arthritis during his military service.  The Surgeon General furnished the VA Board an opinion stating that the term "degenerative arthritis" did not appear in Morgan's medical record while he was in the Army, and that there was no evidence of sarcoidosis in his military records.  The ABCMR also considered three opinions of VA doctors that stated that Morgan's sarcoidosis condition was likely related to his knee problems during active duty eight years earlier.  On January 9, 1985, the ABCMR denied Morgan's claim because he had failed to prove by probative medical evidence that he had such a condition while he was in the Army.  An appeal to the Claims Court followed.


4
The Claims Court sustained the decision of the ABCMR in a well-reasoned opinion that adequately discusses the facts, the issues and the applicable law.  We affirm its decision on the basis of its opinion.


5
Upon review of the record, we conclude that the decision of the Claims Court is supported by substantial evidence, and is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c);  and Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).